NOTE: This order is nonprecedential.

  mniteb ~tate~ QCourt of ~peal~
      for tbe jfeberal QCircuit

02 MICRO INTERNATIONAL LTD. AND 02 MICRO
                 INC.,
               Appellants,
                           v.
     INTERNATIONAL TRADE COMMISSION,
                 Appellee,
                          AND

           MICROSEMI CORPORATION, •
                  Intervenor.


                       2010-1482


   On appeal from the United States International Trade
Commission in Investigation No. 337-TA-666.


                     ON MOTION


                      ORDER
    02 Micro International, Ltd. and 02 Micro, Inc. move
to withdraw their appeal.
   Upon consideration thereof,
02 MICRO INTL LTD v. ITC                                       2
      IT Is ORDERED THAT:
      (1) The motion to dismiss the appeal is granted.
      (2) Each side shall bear its own costs.
                                         FOR THE COURT

      FEB    01 2012                      lsI Jan Horbaly
            Date                         Jan Horbaly
                                         Clerk
cc: Henry C. Bunsow, Esq.                                             FILED
                                                            U.S. COURT OF APPEALS FOR
    Panyin A. Hughes, Esq.                                     THE FEDERAL CIRCUIT
    Mark W. Yocca, Esq.
                                                                   FEB 01 2012
s21
Issued As A Mandate: __F_E_B_O.:....:..1-=2..:..01-=2_ _            JAN HORBALY
                                                                      CLERK